Exhibit 10.12
GUARANTY OF TRI-ISTHMUS GROUP, INC.
(Carol Schuster $1,500,000.00)
THIS GUARANTY AGREEMENT (the “Guaranty”) is made effective the 11th day of
December, 2008, by the undersigned, Tri-Isthmus Group, Inc., a Delaware
corporation (“Guarantor” or “Tri-Isthmus”), to and for the benefit of Carol
Schuster, an individual (“Schuster”). For $100 and other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
Company agrees to enter into this Guaranty.
1. Recitations. Rural Hospital Acquisition, LLC, an Oklahoma limited liability
company (“RHA”), is the maker under that certain Promissory Note, dated as of
December 11th, 2008, in the original principal amount of One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) (the “Note”), payable to the
order of Schuster. RHA is an indirect subsidiary of Tri-Isthmus, and as such,
Tri-Isthmus will benefit by virtue of the accommodations extended by Schuster to
RHA.
2. Guarantee. Tri-Isthmus hereby absolutely and unconditionally, guarantees to
Schuster the due and punctual payment of all principal and interest now owing or
which may hereafter be payable to Schuster by RHA pursuant to the Note;
provided, that notwithstanding the foregoing, the total liability of Tri-Isthmus
under this agreement shall not exceed the principal amount of $1,500,000.00,
plus interest thereon at the rate set forth in the Note and any other amounts
owed under the Note (the “Indebtedness”).
3. Continuing Guarantee. This undertaking shall operate as a continuing guaranty
of the full payment of the Note and shall remain in full force and effect. The
obligations of Tri-Isthmus hereunder shall be in addition to any other
obligations of Tri-Isthmus and this Guaranty shall not, unless expressly herein
provided, affect or invalidate any such other guaranties. The liability of
Tri-Isthmus to Schuster shall at all times be deemed to be the aggregate
liability of Tri-Isthmus under the terms of this Guaranty, and of any other
guaranties heretofore or hereafter given by Tri-Isthmus to Schuster and not
expressly revoked, modified or invalidated.
4. Independent Obligations. The obligations hereunder are independent of the
obligations of RHA, and a separate action or actions may be brought and
prosecuted against Tri-Isthmus whether any action is brought against RHA or
whether RHA be joined in any such action or actions; and Tri-Isthmus waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof.
5. Waivers.

  5.1  
Tri-Isthmus hereby waives:

  5.1.1  
Diligence, presentment, protest, notice of dishonor, notice of default, demand
for payment, notice of presentment and extension of time of payment;

  5.1.2  
Notice of acceptance hereof;

 

 



--------------------------------------------------------------------------------



 



  5.1.3  
Notice of nonpayment at maturity;

  5.1.4  
Notice of the extension of credit from time to time given by Schuster to RHA,
and the creation, existence or acquisition of any Indebtedness hereby
guaranteed;

  5.1.5  
Notice of the amount of Indebtedness of RHA to Schuster from time to time,
subject, however, to Tri-Isthmus’s right to make inquiry of Schuster to
ascertain the amount of Indebtedness at any reasonable time;

  5.1.6  
Notice of adverse change in RHA’s financial condition or of any other fact which
might increase Tri-Isthmus’s risk;

  5.1.7  
All set-offs and counterclaims; and

  5.1.8  
All other notices and demands to which Tri-Isthmus might otherwise be entitled.

  5.2  
Tri-Isthmus further waives its rights by statute or otherwise to require
Schuster to institute suit against RHA or to exhaust its rights and remedies
against RHA or any other party obligated to pay or any collateral securing the
Indebtedness, Tri-Isthmus being bound to the payment of each and all
Indebtedness of RHA to Schuster whether now existing or hereafter incurred as
fully as if such Indebtedness was directly owing to Schuster by Tri-Isthmus.
    5.3  
Tri-Isthmus further waives any defense arising by reason of any disability or
other defense of RHA or by reason of the cessation from any cause whatsoever of
the liability of RHA (including, without limitation, Schuster’s failure to seek
a deficiency judgment against RHA following foreclosure upon any collateral
securing the Indebtedness), and any defense that other indemnity, guaranty or
security was to be obtained.

  5.4  
Nothing shall discharge or satisfy the liability of Tri-Isthmus hereunder except
the full performance and payment of the Indebtedness of RHA, with interest, if
applicable.
    5.5  
If RHA or Tri-Isthmus should at any time become insolvent or make a general
assignment, or if a petition in bankruptcy or any insolvency or reorganization
proceedings shall be filed or commenced by, against, or in respect of RHA or
Tri-Isthmus any and all of the obligations of Tri-Isthmus shall, forthwith
become due and payable without notice.
    5.6  
Tri-Isthmus consents and agrees that Schuster shall be under no obligation (i)
to marshal any assets in favor of Tri-Isthmus or against or in payment of any or
all of the Indebtedness; (ii) to foreclose upon, repossess, collect or take any
action whatsoever with respect to any collateral securing the Indebtedness; or
(iii) to seek any deficiency judgment against RHA or any other party obligated
to pay the Indebtedness.

 

-2-



--------------------------------------------------------------------------------



 



6. Payment of Expenses. Tri-Isthmus agrees to pay all expenses incurred by
Schuster in connection with enforcement of her rights under this Guaranty, as
well as court costs, collection charges and attorneys’ fees and disbursements.
7. Reservation of Rights. Tri-Isthmus consents and agrees that, without notice
to or by Tri-Isthmus and without affecting or impairing the obligations of
Tri-Isthmus hereunder, Schuster may compromise or settle, extend the period of
duration or the time for the payment or discharge or performance of, or may
refuse to enforce or may release all or any parties to any and all of said
Indebtedness, or may grant other indulgences to RHA in respect thereof, or may
amend or modify in any manner any documents or agreements relating to such
Indebtedness, other than this Guaranty, or may release, surrender, exchange,
modify, impair or extend the period of duration or time for the performance,
discharge or payment of, any and all deposits and other property securing the
Indebtedness or on which Schuster at any time may have a lien, or may refuse to
enforce its rights, or may make any compromise or settlement or agreement
therefor, in respect of any and all of such deposits and property, or with any
party to the Indebtedness, or with any other person, firm or corporation
whatsoever, or may release, add or substitute any one or more of the endorsers
or the guarantors of the Indebtedness whether parties to this instrument or not,
or may exchange, enforce, waive or release any security for any guaranty of the
Indebtedness. In the event of the occurrence of any of the foregoing,
Tri-Isthmus hereby acknowledges that Schuster has expressly reserved all rights
against Tri-Isthmus, and Tri-Isthmus agrees that its liability hereunder will
not be affected or impaired by any failure, neglect or omission of Schuster to
protect, in any manner, the collection of the Indebtedness or any security given
therefore.
8. Noncontingent Liability. Tri-Isthmus agrees that the liability of Tri-Isthmus
on this Guaranty shall be immediate and shall not be contingent upon the
exercise or enforcement by Schuster of whatever remedies it may have against RHA
or others, or the enforcement of any lien or realization upon any security which
Schuster may at any time possess.
9. Invalid, Fraudulent or Preferential Payments. Tri-Isthmus agrees that to the
extent RHA makes a payment or payments to Schuster, which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the obligation
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment has not been made.
10. Primary Obligations. This Guaranty is a primary and original obligation of
Tri-Isthmus and is an absolute, unconditional, continuing and irrevocable
guaranty of payment and shall remain in full force and effect without respect to
future changes in conditions, including change of law or any invalidity or
irregularity with respect to the issuance of any obligations of RHA to Schuster
or with respect to the execution and delivery of any agreement between RHA and
Schuster.

 

-3-



--------------------------------------------------------------------------------



 



11. Election of Remedies. Schuster shall have the right to seek recourse against
Tri-Isthmus to the full extent provided for herein and in any other document or
instrument evidencing obligations of Tri-Isthmus to Schuster, and against RHA,
to the full extent provided for in any purchase or credit agreement between
Schuster and RHA. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of Schuster’s
right to proceed in any other form of action or proceeding or against other
parties unless Schuster has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by Schuster against RHA under any document or instrument evidencing
or securing the Indebtedness of RHA to Schuster shall serve to diminish the
liability of Tri-Isthmus except to the extent Schuster realized payment by such
action or proceeding, notwithstanding the effect of any such action or
proceeding upon Tri-Isthmus’s right of subrogation against RHA. By acceptance
hereof, Schuster and Tri-Isthmus agree that Tri-Isthmus hereby knowingly accepts
the full range of risk encompassed within a contract of “Guaranty” which risk
includes, without limitation, the possibility that RHA will incur additional
Indebtedness for which Tri-Isthmus may be liable hereunder after RHA’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated.
12. Reaffirmation of Obligation. Tri-Isthmus agrees that it will promptly
execute and deliver to Schuster or her designee written reaffirmation of
Tri-Isthmus’s obligations hereunder if so requested by Schuster from time to
time. Tri-Isthmus’s absolute obligation to make such reaffirmations is not to be
construed to infer an absence of liability on the Tri-Isthmus’s behalf in any
instance in which Tri-Isthmus is not asked to reaffirm, or fail to reaffirm, its
obligations, notwithstanding any modification of RHA’s obligations to Schuster.
13. Governing Law. This Guaranty, all acts and transactions hereunder and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted according to the laws of the State of Oklahoma. As part of the
consideration for Schuster’s granting credit to RHA, Tri-Isthmus hereby agrees
that all actions or proceedings arising directly or indirectly hereunder may, at
the option of Schuster, be litigated in courts having situs where the principal
office of Schuster is located, and Tri-Isthmus hereby expressly consents to the
jurisdiction of any local, state or federal court located within said state, and
consents that any service of process in such action or proceeding may be made by
personal service upon Tri-Isthmus wherever Tri-Isthmus may then be located, or
by certified or registered mail directed to Tri-Isthmus at its last known
address.

 

-4-



--------------------------------------------------------------------------------



 



14. Miscellaneous.

  14.1  
Tri-Isthmus agrees that all the rights, benefits and privileges herein and
hereby conferred upon Schuster shall vest in, and be enforceable by Schuster,
her successors and assigns.

  14.2  
Schuster may assign this Guaranty either in whole or in part, together with any
of her rights and powers hereunder, and Schuster may assign and/or deliver to
any such assignee any of such security for payment of the Indebtedness, and, in
the event of such assignment, the assignee hereof and of such rights and powers
and of such security, if any of such security be so assigned and/or delivered,
shall have the same rights and remedies as if originally named herein in
Schuster’s place, and Schuster shall thereafter be fully discharged from all
responsibilities with respect to any such securities so assigned and/or
delivered.

IN WITNESS WHEREOF, the undersigned Tri-Isthmus has executed this Guaranty as of
the day and year first above written.

            Tri-Isthmus Group, Inc.
      By:           Name:           Title:      

 

-5-